                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                   ) Chapter 11
                                                         )
TINTRI,INC.,                                             ) Case No.: 18-11625(LSS)
                                                         )
                                  Debtor.                )

     NOTICE OF AGENDA FOR HEARING ON SEPTEMBER 26,2019, AT 10:00 A.M.
  (PREVAILING EASTERN TIME),BEFORE THE HONORABLE LAURIE SELBER
      SILVERSTEIN AT THE UNITED STATES BANKRUPTCY COURT FOR THE
         DISTRICT OF DELAWARE,LOCATED AT 824 NORTH MARKET STREET,
          6™ floor courtroom no.2. WILMINGTON.DELAWARE 19801^


UNCONTESTED MATTERS FOR WHICH A COC HAS BEEN FILED:

1.        First Omnibus Objection ofthe Official Committee of Unsecured Creditors to Claims
          Pursuant to Section 502 ofthe Bankruptcy Code and Rule 3007 ofthe Federal Rules of
          Bankruptcy Procedure (Substantive Objection)[Filed: 8/27/19](Docket No.415)

          Response Deadline: September 19, 2019 at 4:00 p.m.

          Responses Received:

          a.     Informal Response from BXP Research Park LP

          Related Documents:


          a.     [Proposed] Order Sustaining First Onmibus Objection ofthe Official Committee
                 of Unsecured Creditors to Claims Pursuant to Section 502 ofthe Bankruptcy
                 Code and Rule 3007 ofthe Federal Rules of Bankruptcy Procedure (Substantive
                 Objection)[Filed: 8/27/19](Docket No.415)

          b.     Declaration ofDavid Jew in Support ofFirst Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                 Bankruptcy Code and Rule 3007 ofthe Federal Rules of Bankruptcy Procedure
                 (Substantive Objection)[Filed: 8/27/19](Docket No.415)


          1
                 The Debtor and the last four digits of its taxpayer identification numbers are (6978): The
headquarters and service address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View,CA 94043.
        2
                 Any party who wishes to attend telephonically is required to make arrangements through
CourtCall by telephone (866-582-6878)or by facsimile(866-533-2946).




DOCS DE:225496.1 83990/001
        c.       Notice of Submission of Proofs of Claim in Connection with the First Omnibus
                 Objection of the Official Committee of Unsecured Creditors to Claims Pursuant
                 to Section 502 of the Bankruptcy Code and Rule 3007 of the Federal Rules of
                 Bankruptcy Procedure (Substantive Objection)[Filed: 8/27/19](Docket No. 439)

        d.       Certification of Counsel Regarding First Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                (Substantive Objection)[Filed 9/24/2019](Docket No. 456)

        Status: The informal response of BXP Research Park LP has been resolved and a revised
        proposed form of order has been submitted under certification of counsel. This matter
        will go forward.

2.      Second Omnibus Objection of the Official Committee of Unsecured Creditors to Claims
        Pursuant to Section 502 of the Bankruptcy Code and Rule 3007 of the Federal Rules of
        Bankruptcy Procedure (Non-Substantive Objection)[Filed: 8/27/19](Docket No. 416)

        Response Deadline: September 19, 2019 at 4:00 p.m., extended for Cisco Systems
        Capital Corporation and Salesforce.com, Inc. to a date to be determined.

        Responses Received:

        a.       Informal Response of Cisco Systems Capital Corporation

        b.       Informal Response of Salesforce.com, Inc.

        Related Documents:


        a.       [Proposed] Order Sustaining Second Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                 Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                 (Non-Substantive Objection)[Filed: 8/27/19](Docket No. 416)

        b.       Declaration of David Jew in Support of Second Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                 Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                 (Non-Substantive Objection)[Filed: 8/27/19](Docket No. 416)

        e.       Certification of Counsel Regarding Second Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                 Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                 (Non-Substantive Objection)[Filed 9/24/2019](Docket No. 457)




                                                 2
DOCS DE:225496.1 83990/001
        Status: The claims filed by Cisco Systems Capital Corporation and Salesforce.com, Inc.
        have been removed from the proposed form of order and a revised proposed order has
        been submitted under certification of counsel. This matter will be continued to the next
        omnibus hearing date as to responses(a) and (b) above. This matter will go forward as to
        all other claims.


3.      Third Omnibus Objection of the Official Committee of Unsecured Creditors to Claims
        Pursuant to Section 502 of the Bankruptcy Code and Rule 3007 of the Federal Rules of
        Bankruptcy Procedure (Substantive Objection)[Filed: 8/27/19](Docket No. 417)

        Response Deadline: September 19, 2019 at 4:00 p.m.

        Responses Received:

        a.       Informal Response KeyBanc Capital Markets Inc.

        b.       Merrill Lynch, Pierce, Fenner & Smith Incorporated
        c.       Morgan Stanley & Co. LLC

        d.       Needham & Company, LLC

        e.       Piper Jaffray & Co.

        f        Raymond James & Associates, Inc.

        g-       William Blair & Company, L.L.C.

        Related Documents:


        a.       [Proposed] Order Sustaining Third Omnibus Objection of the Official Committee
                 of Unsecured Creditors to Claims Pursuant to Section 502 of the Bankruptcy
                 Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure (Substantive
                 Objection)[Filed: 8/27/19](Docket No. 417)

        b.       Declaration of David Jew in Support of Third Omnibus Objection of the Official
                 Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                 Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                 (Substantive Objection)[Filed: 8/27/19](Docket No. 417)

        c.       Notice of Submission of Proofs of Claim in Connection with the Third Omnibus
                 Objection of the Official Committee of Unsecured Creditors to Claims Pursuant
                 to Section 502 of the Bankruptcy Code and Rule 3007 of the Federal Rules of
                 Bankruptcy Procedure (Substantive Objection)[Filed: 9/12/19](Docket No. 440)




                                                 3
DOCS DE:225496.1 83990/001
       d.       Certification of Counsel Regarding Third Omnibus Objection of the Official
                Committee of Unsecured Creditors to Claims Pursuant to Section 502 of the
                Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure
                (Substantive Objection)[Filed 9/24/2019](Docket No. 458)

        Status: The claims filed by certain underwriters identified in responses receive (a)-(g)
        have been removed from the proposed form of order and a revised proposed order has
        been submitted under certification of counsel. This matter will be continued to the next
        omnibus hearing date as to responses (a) through (g) above. This matter will go forward
        as to all other claims.


CONFIRMATION OF PLAN:


4.      The Official Committee of Unsecured Creditors of Tintri, Inc.’s Amended Plan of
        Liquidation Under Chapter 11 of the Bankruptcy Code [Filed: 9/23/19](Docket No. 452).
        Deadline for Objections to Confirmation: September 19, 2019, at 4:00 p.m.

        Objections to Confirmation:

        a.       The Michigan Department of Treasury’s Objection to Tintri’s Plan of
                 Reorganization [Filed: 9/19/19](Docket No. 443).
        b.       Informal comments from the Comptroller for the State of Texas.

        Confirmation Brief Deadline: September 23, 2019 at 4:00 p.m.

        Confirmation Brief:


        a.       Memorandum of Law in Support of Confirmation of the Official Committee of
                 Unsecured Creditors of Tintri, Inc.’s Amended Plan of Liquidation Under Chapter
                 11 of the Bankruptcy Code [Filed: 09/23/19](Docket No. 454).

        Voting Deadline: August 14, 2019 at 4:00 p.m.

        Voting Declaration:

        a.       Declaration of Catherine Nownes Whitaker Regarding Analysis of Ballots for
                 Accepting or Rejeeting the Official Committee of Unsecured Creditors of Tintri,
                 Inc.’s Plan of Liquidation Under Chapter 11 of the Bankruptcy Code [Filed:
                 9/19/19](Docket No. 450).

        Plan Supplement:

        a.       Notice of Filing of Plan Supplement to the Official Committee of Unsecured
                 Creditors of Tintri, Inc.’s Plan of Liquidation Under Chapter 11 of the Bankruptcy
                 Code [Filed: 9/9/19](Docket No. 436).


                                                 4
DOCS_DE:225496.1 83990/001
        Related Documents:


        a.       Disclosure Statement with Respect to the Official Committee of Unsecured
                 Creditors of Tintri, Inc.’s Plan of Liquidation Under Chapter 11 of the Bankruptcy
                 Code [Filed: 7/10/19](Docket No. 392).

        b.      [Signed] Order (I) Approving the Disclosure Statement;(II) Scheduling
                Confirmation Hearing;(III) Approving Form and Manner of Notice of
                Confirmation Hearing;(IV) Establishing Procedures for Solicitation and
                Tabulation of Votes to Accept or Reject Plan, Including(A)Approving Form and
                Content of Solicitation Package;(B)Establishing Record Date and Approving
                Procedures for Distribution of Solicitation Packages;(C)Approving Forms of
                Ballots;(D)Establishing Voting Deadline for Receipt of Ballots and(E)
                 Approving Procedures for Vote Tabulations;(V)Establishing Deadline and
                 Procedures for Filing Objections to Confirmation of Plan; and (VI) Granting
                 Related Relief[Filed: 8/16/19](Docket No. 412).

        c.       Declaration of Catherine Nownes-Whitaker Regarding Analysis of Ballots for
                 Accepting or Rejecting the Official Committee of Unsecured Creditors’ Plan of
                 Liquidating Pursuant to Chapter 11 of the Bankruptcy Code [Filed: 9/19/19]
                (Docket No. 450).

        d.       Notice of(A)Hearing to Consider Confirmation of Chapter 11 Plan;(B)Deadline
                 for Casting Votes to Accept or Reject Plans; and(C)Related Matters [Filed:
                 9/20/19](Docket No. 451).

        e.       Notice of Filing Blackline of the Official Committee of Unsecured Creditors of
                 Tintri, Inc.’s Amended Plan of Liquidation Under Chapter 11 of the Bankruptcy
                 Code [Filed: 9/23/19](Docket No. 453).

        f.       Notice of Proposed Findings of Fact, Conclusions of Law and Order Confirming
                 the Committee’s Amended Plan of Liquidation under Chapter 11 of the
                 Bankruptcy Code [Filed: 9/24/19](Docket No. 459).




                               [Remainder ofPage Intentionally Left Blank]




                                                  5
DOCS_DE:225496.1 83990/001
        Status: The informal comments from the Comptroller for the State of Texas have been
       resolved. This matter will go forward.



Dated: September 24, 2019                  PACHULSKI STANG ZIEHL & JONES LLP
      Wilmington, Delaware
                                           /s/James E. O’Neill
                                           Henry C. Kevane(CA Bar No. 125757)
                                           John D. Fiero(CA Bar No. 136557)
                                           John W. Lucas(CA Bar No. 271038)
                                           James E. O'Neill(DE Bar No. 4042)
                                           Colin R. Robinson(DE Bar No. 5524)
                                           919 N. Market Street, 17"’ Floor
                                           P. O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Tel: (302)652-4100
                                            Fax:(302)652-4400
                                            E-mail: hkevane(@pszjlaw.com
                                                   jfiero@pszjlaw.com
                                                   jlucas@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                            Attorneysfor Debtor and Debtor in Possession




                                                6
DOCS DE:225496.1 83990/001
